Citation Nr: 1410851	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a scar of the right trapezius muscle.

3.  Entitlement to an initial evaluation in excess of 10 percent for low back strain.

4.  Entitlement to an initial compensable evaluation for right eye dacryocystitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in San Antonio in September 2013.  A transcript of the hearing is of record.  During the hearing, the Veteran and his representative withdrew the appeal as to the issues of hypertension and right eye dacryocystitis.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files reveals evidence of VA treatment added to the record in response to the Veteran's report of treatment for other claimed disorders (Virtual VA); the paper claims file also contains copies of some of these records.  On review, this evidence shows that the Veteran complained of ongoing back pain, which is a fact previously established in other records reviewed by the agency of original jurisdiction (AOJ) in connection with the low back claim decided herein.  Moreover, the Veteran confirmed during the Board hearing that he did not receive current medical treatment for his scar or back, and the Board is granting the appeal as to the scar claim in full.  Thus, this evidence does not materially alter the outcome of the case and is not pertinent to the issues on appeal (i.e., does not have a bearing on the outcome of the appellate issues).  As such, the Board finds that remand for initial AOJ review of these records in relation to these claims is not necessary, and there is no prejudice in proceeding with adjudication of the claims.

The Board notes that the VBMS electronic claims file shows a May 2013 claim for a drill pay waiver as pending before the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On September 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to service connection for hypertension is requested.

2.  On September 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to an initial compensable evaluation for right eye dacryocrytitis is requested.

3.  The Veteran has been shown to currently have a scar of the right trapezius muscle that is related to active service.

4.  The Veteran's low back strain is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial compensable evaluation for right eye dacryocrytitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3.  Resolving all reasonable doubt in favor of the Veteran, a scar of the right trapezius muscle was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the appeal as to the issue of service connection for the scar of the right trapezius muscle in full.  Moreover, the Veteran has withdrawn his appeal for the issues of hypertension and right eye dacryocystitis.  Thus, regardless of whether the notice and assistance requirements have been met in this case as to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In regard to the low back strain claim, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his low back strain.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for this disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran indicated that he does not receive current medical treatment for his low back.  See September 2013 Bd. Hrg. Tr. at 20-21.  He has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing and other lay statements.

The Veteran was also afforded a VA examination in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history and the claims file, as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back strain since he was last examined.  38 C.F.R. § 3.327(a).  To the extent the Veteran's representative indicated during the Board hearing that the disability had increased in severity, the Veteran testified that his back was the same as it was at the time of the June 2009 VA examination, as discussed below.  Similarly, the Board observes that the Veteran reported that he was in a car accident the prior spring during a September 2010 VA mental health examination; however, he also reported that he had no treatment, work disruption, or adverse health consequences thereafter and has not reported otherwise since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  During the hearing, the Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran and his authorized representative withdrew the issues of entitlement to service connection for hypertension and entitlement to an initial compensable evaluation for right eye dacryocrytitis during the September 2013 hearing, as noted on the record and confirmed in a written statement received by the Board that same day.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


Right Trapezius Muscle Scar

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for the right trapezius muscle scar.

The Veteran contends that the current scar on his right trapezius muscle area is the result of the removal of a cyst by his platoon corpsman during training.  He has indicated that he could not recall if he reported the procedure during his separation examination, but he has stated that he has not had any other injuries to the area around the muscle.  He has not received any related post-service treatment.  See April 2009 claim; June 2009 VA examination report; September 2013 Bd. Hrg. Tr. at 4-12.

The Veteran has a current diagnosis of scar to the trapezius muscle on the right side.  See June 2009 VA examination.  Thus, the remaining question is whether the Veteran's current scar is related to the alleged in-service circumstances.

The Veteran's skin was found to be normal, and no scars were noted on the neck or shoulder areas during the Veteran's June 2004 entrance examination; he also denied a history of tumors, growths, cysts, or cancers at that time.  The remainder of the Veteran's treatment records do not document treatment or diagnosis of a scar of the right trapezius area or a related medical procedure.  However, a December 2008 service treatment record shows that the Veteran was treated for cellulitis on another part of his body.  At that time, he reported a discharge in the affected area and indicated that he had experienced this condition before, to include during the Mojave Viper (training program).  During the April 2009 separation examination, the Veteran reported a history of three incidents of cellulitis, to include one on his neck.  While this history was noted by the examiner, on examination, the skin was found to be normal, and no scars were noted on the neck or shoulder areas.

On review, the Board finds the Veteran's report of the history of his skin symptoms to be competent and credible, as his statements have remained consistent throughout the appeal.  Moreover, the history he provided after service is consistent with his statements made during service, and there is no evidence of any intercurrent causes.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran also candidly reported during the September 2013 Board hearing that he could not recall if he reported the scar and treatment at his separation examination - a statement arguably against interest as to the claim, which lends credibility to his reported history of symptoms.  The Veteran's assertions of in-service treatment are also supported by statements from a fellow service member (T.M.) dated in January 2011 who observed the procedure performed by the platoon corpsman.

The Board also finds that the Veteran is competent to provide an opinion regarding the etiology of his scar in support of his claim in this case, as this is a simple and immediately observable cause and effect relationship.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77; Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The findings of the June 2009 VA examiner further support a link between the currently diagnosed scar and his competent and credible lay report of in-service treatment and symptoms.  In particular, the VA examiner reviewed the claims file and discussed this in-service history in connection with the section on the cause of the current scar.  Notably, there is no medical evidence showing otherwise.

Accordingly, resolving all reasonable doubt in the favor of the Veteran, service connection for a scar of the right trapezius muscle is warranted.


Low Back Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected low back strain, which is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

Historically, the Veteran has complained of chronic low back pain since an in-service helicopter crash, which has increased in severity over time.  See, e.g., April 2009 separation examination report and report of medical history; April 2009 claim; June 2009 VA examination report; March 2011 substantive appeal (VA Form 9); September 2013 Bd. Hrg. Tr. at 13-16, 18.  During the June 2009 pre-discharge VA examination, the Veteran complained of chronic, intermittent low back pain since the helicopter accident.  He denied a history of fatigue, decreased motion, stiffness, weakness, flare-ups, bladder disturbance, erectile dysfunction, and neoplasm, as well as a history of neurologic symptoms, including paralysis, paresthesias, and numbness.  He also denied a history of hospitalization (other than the in-service treatment following the helicopter accident), surgery, or incapacitating episodes of spine disease.  On examination, range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all without pain on motion.  Following repetitive use, the Veteran was not additionally limited by pain or other functional loss.  His posture and gait were normal, and there was no abnormal spinal curvature, ankylosis, muscle spasm, tenderness, or guarding.  A neurological examination of the lower extremities also revealed motor and sensory function within normal limits, with normal muscle tone and no muscle atrophy.  The diagnosis was a low back strain with associated chronic low back pain.

During the September 2013 Board hearing, the Veteran testified that the current state of his low back strain, including range of motion, was the same as when he had the 2009 VA examination, and he did not receive current post-service treatment, such as physical therapy or injections for his back.  See Bd. Hrg. Tr. at 17, 20-22.  He also testified that he experienced symptoms such as pain about three or four times a week and a pinching feeling about twice a week.  He tried to avoid activities that exacerbated his pain, taking pain medicine and as needed and sometimes adjusting the way he walked due to pain.  See Bd. Hrg. Tr. at 13-18.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent for his low back strain.  The Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In fact, the June 2009 VA examination revealed normal forward flexion and normal combined range of motion as defined above.

Moreover, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the June 2009 VA examination revealed a normal gait and no abnormal spinal curvature, ankylosis, muscle spasm, tenderness, or guarding.  During the September 2013 Board hearing, the Veteran testified that he only noticed pain, when asked about spasms and muscle twitching in his back.  See Bd. Hrg. Tr. at 16.  Notably, the Veteran also testified that his back symptoms were the same as during the June 2009 VA examination, as discussed above.  The Board acknowledges the Veteran's testimony that he sometimes had to adjust the way he walked to compensate for the pain; however, on review of the entire record, to include the lay and medical evidence, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his low back strain.  In fact, the Veteran told the VA examiner that he did not have any incapacitating episodes of spine disease.  As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected low back strain.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The record does not reflect any separate neurological findings or disability.  In fact, the June 2009 VA examiner specifically found that the Veteran did not have any neurological abnormalities or findings related to the low back strain (such as bowel or bladder problems/pathologic reflexes).  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's low back strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2009 VA examiner noted that testing was performed without pain on motion and commented that repetitive motion did not result in additional functional loss.  As such, the disability does not more nearly approximate the criteria for the 20 percent evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that it has also considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  However, even affording this lay evidence full competence and credibility, such evidence does not support a rating higher than the one currently assigned.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for low back strain.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).
In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's low back strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaint of pain is fully considered in the assignment of the 10 percent disability evaluation, as discussed above.  There are higher ratings available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to an initial compensable evaluation for right eye dacryocrytitis is dismissed.

Entitlement to service connection for a scar of the right trapezius muscle is granted.

Entitlement to an initial evaluation in excess of 10 percent for low back strain is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


